Citation Nr: 0510044	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 1, 2000, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to August 1971, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), evaluating it as 100 percent disabling 
effective June 1, 2000.  

The veteran has perfected a timely appeal.  He also testified 
at a Board hearing held before the undersigned Veterans Law 
Judge in October 2002.

The Board remanded the appeal to the Appeals Management 
Center (AMC) in November 2003 and it has now been returned to 
the Board.



FINDINGS OF FACT

1.  The veteran's other than honorable discharge was not the 
subject of a second administrative review by the service 
department until April 2001.

2.  The veteran's re-opened claim of entitlement to service 
connection for PTSD was received on June 1, 2000.

3.  The veteran's discharge was upgraded to honorable for 
purposes of VA benefits in April 2001.



CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2000, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

Nevertheless, the veteran and his representative have been 
fully advised of the evidence needed to substantiate 
entitlement to an earlier effective date than June 1, 2000, 
for the grant of service connection for PTSD, of the evidence 
he needed to provide and the evidence VA would obtain, as 
well as the need for him to submit any evidence in his 
possession.  Such notice was issued to the veteran in the 
September 2001 rating decision, the June 2002 statement of 
the case, the Board's November 2003 remand, a March 2004 
letter, and the November 2004 supplemental statement of the 
case.  

The Board remanded this claim to the AMC in November 2003, in 
part, for the issuance of VCAA notice to the veteran and his 
service representative.  The AMC provided this VCAA notice to 
the veteran and his service representative in March 2004.  By 
way of these documents, they were specifically informed of 
what the evidence needed to show to substantiate the claim, 
of who was responsible for obtaining what evidence, and to 
submit relevant evidence in the veteran's possession.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  The veteran's testimony at his October 
2002 Board hearing was to the effect that he had no 
additional evidence to submit in support of his claim.  If he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as if he had 
submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA and private medical records.  The veteran also has 
provided documentation concerning the character of his 
upgraded discharge from service.  There are no reported 
records that are not part of the claims folder.

As part of the duty to assist under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, 
the decision turns on the finality of earlier rating 
decisions and the dates of claims.  Therefore, an examination 
is not required.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103(A)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Factual Background

The record includes a Veteran's Application for Compensation 
or Pension (VA Form 21-526) signed by the veteran and 
received on April 15, 1996, in which he claimed entitlement 
to service connection for PTSD.  

In an Administrative Decision issued in January 1999, the RO 
concluded that the veteran's original discharge from active 
service in 1971 had been dishonorable.  The RO noted that it 
had reviewed documentation provided by the National Personnel 
Records Center in St. Louis, Missouri, concerning the 
character of the veteran's original discharge from service.  
Although the veteran's original discharge from service had 
been upgraded to honorable in 1977 by a Department of Defense 
special discharge review program, this upgraded honorable 
discharge was invalid for purposes of VA benefits.  Because 
the veteran's original dishonorable discharge had not been 
the subject of a second administrative review by the service 
department, the RO found that it remained a bar to VA 
benefits.  See 38 C.F.R. § 3.12(c)(6) (2004).

No communication was received from the veteran until June 1, 
2000, when he submitted a new claim for service connection 
for PTSD.  38 C.F.R. § 3.155 (2004).  

His representative submitted an informal claim, on June 7, 
200, in which he expressed disagreement with the January 1999 
decision.  This was not a valid notice of disagreement, 
because it was received more than one year after notice of 
that decision.  38 U.S.C.A. § 7105(c) (West 2002).

In May 2001, the veteran's service representative submitted a 
copy of an April 2001 decision by the U.S. Army Board for 
Correction of Military Records (BCMR) in which, after 
conducting a second administrative review of the character of 
the veteran's original dishonorable discharge from service, 
the BCMR upgraded it to honorable.

VA sent a letter to the veteran and his service 
representative in June 2001 acknowledging receipt of the BCMR 
decision and finding that the veteran's discharge was 
honorable for purposes of entitlement to VA benefits.

In July 2001, the veteran's service representative submitted 
a copy of the veteran's "Application For Correction of 
Military Records" to VA.  A review of this document reveals 
that the veteran applied for an upgraded discharge from the 
Army on May 17, 2000.

The RO essentially reopened the veteran's previously denied 
service connection claim for PTSD and granted this claim on 
the merits in the currently appealed rating decision issued 
in September 2001.  The RO assigned a 100 percent rating for 
that disability, effective June 1, 2000.

The veteran contends that the grant of service connection for 
PTSD should be effective in April 1996, the date that he 
filed his initial service connection claim.  Because the RO 
ultimately granted this claim, the veteran maintains that it 
should have been assigned the earlier effective date.

He specifically contends that the September 2001 rating 
decision was erroneous because his original dishonorable 
discharge had been upgraded to honorable after an initial 
administrative review of the character of his discharge 
conducted by the service department in 1977.  Consequently, 
the veteran asserts that his discharge was honorable when he 
filed his initial service connection claim for PTSD in April 
1996 .

The veteran testified at his October 2002 Board hearing that 
he had not been aware that he needed to request a second 
administrative review of the character of his discharge after 
it had been upgraded to honorable in 1977.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, the effective date is the date of receipt 
of the veteran's claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

Where an allowance is premised on military records that are 
corrected, changed, or modified by a discharge review board 
established under 10 U.S.C.A. § 1553, as in this case, the 
effective date is the later of the following dates: (1) the 
date that the application for change, correction, or 
modification of military records was filed with the service 
department, in either an original or disallowed claim; (2) 
the date of receipt of the claim if the claim was disallowed; 
or (3) one year prior to the date of reopening of the 
disallowed claim.  38 C.F.R. § 3.400(g) (2004).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in 38 C.F.R. § 3.12 (g), an 
honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; (2) the Department of Defense special 
discharge review program effective April 5, 1977; or (3) any 
discharge review program implemented after April 5, 1977, 
that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2004).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).  A 
discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2004).  

As just discussed, the veteran received a dishonorable 
discharge from service in 1971.  The veteran's original 
dishonorable discharge was upgraded to honorable in 1977 
under the auspices of the Department of Defense special 
discharge review program.  Honorable discharges obtained 
under this program were later declared invalid.  Thus, the 
initial administrative review of the character of the 
veteran's discharge did not remove the bar to VA benefits 
imposed by the original dishonorable discharge at the time 
that the veteran filed his initial service connection claim 
for PTSD in April 1996.  

The veteran's subsequent claim of entitlement to service 
connection for PTSD was received on June 1, 2000.

At least prior to the second administrative review of the 
character of the veteran's original dishonorable discharge by 
the service department, which resulted in the April 2001 
decision by the BCMR upgrading the veteran's discharge to 
honorable, the veteran's original dishonorable discharge 
remained a bar to VA benefits.  And it was not until June 
2001 that the veteran's discharge was considered honorable 
for purposes of VA benefits.

As noted above, the effective date for a benefit granted on 
the basis of corrected military records is the later of the 
date of application for correction of military records (May 
2000), receipt of the reopened claim (June 2000), or one year 
prior to the date of reopening of the disallowed claim 
(September 2000, which is one year prior to the September 
2001 decision reopening the claim).  The May 2000 date cannot 
be the effective date of service connection, because it prior 
to the June 2000 claim, and the regulation requires that VA 
select the latter of the dates listed in 38 C.F.R. 
§ 3.400(g).  Since VA received the veteran's reopened service 
connection claim for PTSD on June 1, 2000, and since the 
veteran's original dishonorable discharge was upgraded to 
honorable following a second administrative review by the 
BCMR in April 2001, there is no basis of assigning an 
effective date prior to June 1, 2000. 

The Board thus finds no basis for assignment of an effective 
date earlier than June 1, 2000, for the grant of service 
connection for PTSD.


ORDER

An effective date earlier than June 1, 2000, for service-
connected PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


